Citation Nr: 1625265	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a March 2016 Board hearing before the undersigned Veterans Law Judge in Chicago, Illinois.  A transcript of the hearing is of record.

The Veteran submitted a statement in September 2009 complaining of breathing problems, which was accepted a claim for entitlement to service connection.  A diagnosis of asthma was included in various medical records of record.  At the March 2016 Board hearing, it was referenced that the Veteran reported that some doctors had said he had asthma and some had said he had bronchitis.  See March 2016 Board Hearing Transcript, pages 7-8.  As such, the Board has phrased the issue on appeal as entitlement to service connection for a respiratory condition, to ensure that the Veteran's actually claimed disability is considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

Subsequent to the Statement of the Case issued in July 2012, additional evidence, in the form of a buddy statement, was received in May 2016, along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder.  Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Evidence of record indicates the presence of a current diagnosis, specifically asthma.  See, e.g., June 2010 VA Examination Report.  The Veteran has also reported that doctors have diagnosed him with bronchitis.  Thus, a current disability is established.

Regarding an in-service event, the Veteran testified at the March 2016 Board hearing regarding being exposed to smoke during the Gulf War.  See March 2016 Board Hearing Transcript, page 5.  A May 1991 service treatment record (STR) referenced that the Veteran had exposure to toxic products of burning oil wells while serving during Operation Desert Shield.  

In addition, the Veteran has reported that he had in-service respiratory symptoms.  On his September 2009 claim, the Veteran reported that "[f]ollowing the Gulf War, while I was still in the service, I started having breathing problems" and that "I didn't seek medical treatment because I was a Navy Corpsman and had access to Albuterol.  I used this medication without a diagnosis for fear of being put out of the military."  In his August 2010 Notice of Disagreement (NOD), the Veteran stated that he "suffered from Asthma attacks while on active duty and continue to suffer from it to this day."  On his October 2012 VA Form 9, the Veteran stated that he used an inhaler while in service.  The Veteran provided similar testimony at the March 2016 Board hearing, stating that he had respiratory problems while in service that he did not report because he did not want to be kicked out of service for medical issues and that he received albuterol from a dentist that he began carrying at all times, though he did not have a prescription because he had access to it as a medic and corpsmen.  

Also, the Veteran also reported that he received medical treatment for respiratory symptoms after service.  In his August 2010 NOD, the Veteran stated that he was treated for asthma within a year of being discharged from active service.  At the March 2016 Board hearing, the Veteran stated that within a year of being discharged from active service, he went to the ER at a hospital that has since closed for breathing difficulty and that he was prescribed albuterol.  Following this, the Veteran reported that he used over the counter medication and "treated myself for years until I got insurance."  A July 2008 VA treatment note (a Persian Gulf exam) stated "Respiratory...Asthma 1998."
Also of record are various buddy statements that provided additional relevant information.  A September 2009 statement from S.P. (the Veteran's mother) stated that the while the Veteran was in service, he told her in a telephone conversation about a breathing attack, that he took albuterol and that there was no doctor so it was given to him by a dentist.  S.P. also stated that in subsequent conversations, the Veteran "always complained of...difficulty breathing, but wanted to finish his duties in the military."  A September 2009 statement from T.P. (the Veteran's father) referenced that while the Veteran was in service he had "multiple conversations" with the Veteran "regarding the pain he was experiencing with breathing" and that the Veteran "continues to talk to me about this pain that he still has."  A September 2009 statement from S.P. (the Veteran's uncle) stated that while in service the Veteran complained to him "a few times about his breathing" and also stated that while the Veteran was in service, they went on several runs together and "I could out run him and I am twice his age...I knew then that he had...breathing issues at that time."  A May 2016 statement from A.B. stated that he did physical training with the Veteran prior to and after the Veteran's deployment in support of the Gulf War and that "[w]hen [the Veteran] returned from the Gulf region, his ability to PT was seriously diminished due to the adverse effects of the atmospherics he was exposed to during the deployment" and "[w]hereas he used to be able to perform runs and calisthenics easily; he could no longer do these exercises without extreme difficulty with his breath."  It was additionally stated that "[t]here was no way of ignoring that [the Veteran's] inability to exercise or perform strenuous labor was the result of exposure to something in the atmosphere during his deployment to the Gulf."   

The Veteran was afforded a VA Gulf War examination in June 2010.  The examination report noted that the Veteran reported similar information as outlined above.  The June 2010 VA examination report, while diagnosing asthma, did not provide an opinion addressing the etiology of such.  Upon review of the evidence of record, to include as outlined above, the Board concludes that remand is required to for a new VA examination and opinion that addresses whether the Veteran's current respiratory disorder, to include asthma, is related to his active service.  

Also, the Veteran testified at the March 2016 Board hearing regarding that he received VA treatment for his asthma.  See March 2016 Board Hearing Transcript, page 6.  The VA treatment records of record appear to be somewhat limited and the most recent treatment record is from 2009.  In addition, the Board notes that on a September 2009 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran reported receiving VA treatment from 2004 to the present.  The earliest VA treatment records of record are from 2008.  As such, while on remand, all VA treatment records dating from 2004 must be obtained.

In addition, the Veteran testified at the March 2016 Board hearing that he received private medical treatment from "several" doctors and had received ER treatment related to breathing difficulty at a since closed hospital called Doctors Hospital.  See March 2016 Board Hearing Transcript, pages 3, 7.  In addition, the September 2009 VA Form 21-4142 also referenced medical treatment related to breathing from multiple private providers (Bladen County Hospital, Elizabethtown Family Physicians, Dr. M.F., Dr. G., Murphysboro Health Center).  A December 2009 letter from the AOJ requested that the Veteran complete a separate VA Form 21-4142 for each private medical provider; however, no VA Form 21-4142s were received.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 2004.  See September 2009 VA Form 21-4142.

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from Doctors Hospital, Bladen County Hospital, Elizabethtown Family Physicians, Dr. M.F., Dr. G., and/or Murphysboro Health Center; or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  After completing the above development to the extent possible, afford the Veteran an appropriate VA examination with respect to his respiratory disorder claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any respiratory disorder, to include asthma, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's exposure to smoke and toxic products of burning oil wells.

While review of the entire claims folder is required, attention is invited to the Veteran's testimony at the March 2016 Board hearing regarding being exposed to smoke during the Gulf War (VBMS, document labeled Hearing Testimony, receipt date 3/21/16); and to a May 1991 STR that referenced that the Veteran had exposure to toxic products of burning oil wells while serving during Operation Desert Shield (VBMS, document labeled STR-Medical, receipt date 5/28/15, page 69 out of 93).

The examiner's attention is further invited to the evidence of record indicating that the Veteran had in-service respiratory symptoms and used medication (an inhaler) in service and that his physical fitness was impacted while in service.  This evidence includes the Veteran's September 2009 claim (VBMS, document labeled Correspondence, receipt date 9/11/09); the June 2010 VA examination report; the August 2010 NOD (VBMS, document labeled Notice of Disagreement, receipt date 8/27/10); the October 1, 2012 VA Form 9; the March 2016 Board hearing testimony; and buddy statements from S.P. (the Veteran's mother), T.P. (the Veteran's father), and S.P. (the Veteran's wife) (VBMS, documents labeled Buddy/Lay Statement, receipt date 9/11/09); S.P. (the Veteran's uncle) (VBMS, document labeled Buddy/Lay Statement, receipt date 9/21/09); and from A.B. (served with Veteran) (VBMS, document labeled Buddy/Lay Statement, receipt 5/11/16).  This evidence is discussed in additional detail in the body of the remand above.

Further attention is invited to the Veteran's report that he received medical treatment for respiratory symptoms after service, to include within a year of being discharged from active service, and that he used over the counter medication and treated himself prior to having medical insurance, as referenced in the August 2010 NOD and the March 2016 Board hearing testimony (such is additionally discussed further in the body of the remand above). 
For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


